 
 
I 
108th CONGRESS
2d Session
H. R. 4659 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mr. Brown of South Carolina (for himself, Mr. Michaud, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend chapter 43 of title 38, United States Code, to extend the period for which an individual may elect to continue employer-sponsored health care coverage under the Uniform Services Employment and Reemployment Rights Act of 1994, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the USERRA Health Care Coverage Extension Act of 2004. 
2.Two-year period of continuation of employer-sponsored health care coverage 
(a)Improvement in period of coverageSubsection (a)(1)(A) of section 4317 of title 38, United States Code, is amended by striking 18-month period and inserting 24-month period. 
(b)Effective dateThe amendment made by subsection (a) shall apply to elections made under such section 4317 on or after the date of the enactment of this Act. 
3.Reinstatement of reporting requirementsSection 4332 of title 38, United States Code, is amended in the matter preceding paragraph (1) by striking no later than February 1, 1996, and annually thereafter through 2000 and inserting no later than February 1, 2005, and annually thereafter. 
 
